Exhibit 10.1
EXECUTION VERSION
     
 
LLC INTEREST PURCHASE AGREEMENT
(East Tanks/Lovington)
among
HOLLY CORPORATION
and
HOLLY REFINING & MARKETING — TULSA, LLC
and
LEA REFINING COMPANY
as Sellers
and
HEP TULSA LLC
and
HEP REFINING, L.L.C.
as Buyers
Dated as of March 31, 2010
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE  I DEFINED TERMS
    2  
 
       
1.1 Defined Terms
    2  
 
       
ARTICLE II TRANSFER OF LLC INTERESTS AND CONSIDERATION
    8  
 
       
2.1 Transfer of HEP Storage Tulsa Interests
    8  
2.2 Tulsa East Consideration
    8  
2.3 Transfer of HEP Storage Lovington Interests
    8  
2.4 Lovington Consideration
    8  
 
       
ARTICLE III CLOSING
    9  
 
       
3.1 Closing
    9  
3.2 Deliveries by the Seller
    9  
3.3 Deliveries by the Buyers
    10  
3.4 Prorations
    10  
3.5 Closing Costs; Transfer Taxes and Fees
    11  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS
    11  
 
       
4.1 Organization
    11  
4.2 Authorization
    11  
4.3 Status of Companies
    11  
4.4 No Conflicts or Violations; No Consents or Approvals Required
    12  
4.5 Absence of Litigation
    13  
4.6 Title to LLC Interests; Capitalization
    13  
4.7 Title to Assets
    13  
4.8 Condition of Assets
    14  
4.9 No Undisclosed Liabilities
    14  
4.10 No Employees
    14  
4.11 Taxes
    14  
4.12 Brokers and Finders
    14  
4.13 Permits
    14  
4.14 WAIVERS AND DISCLAIMERS
    14  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYERS
    15  
 
       
5.1 Organization
    15  
5.2 Authorization
    15  
5.3 No Conflicts or Violations; No Consents or Approvals Required
    16  
5.4 Absence of Litigation
    16  
5.5 Brokers and Finders
    16  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF HOLLY
    16  
 
       
6.1 Organization
    16  
6.2 Authorization
    16  
6.3 No Conflicts or Violations; No Consents or Approvals Required
    17  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                Page  
6.4 Absence of Litigation
    17  
6.5 Brokers and Finders
    17  
 
       
ARTICLE VII COVENANTS
    17  
 
       
7.1 Cooperation
    17  
7.2 Additional Agreements
    18  
7.3 Post Closing Consents
    18  
 
       
ARTICLE VIII ADDITIONAL AGREEMENTS
    18  
 
       
8.1 Further Assurances
    18  
 
       
ARTICLE IX INDEMNIFICATION
    18  
 
       
9.1 Indemnification of Buyers and Sellers
    18  
9.2 Defense of Third-Party Claims
    18  
9.3 Direct Claims
    19  
9.4 Limitations
    20  
9.5 Tax Related Adjustments
    20  
9.6 Acknowledgement of Environmental Indemnity
    20  
 
       
ARTICLE X MISCELLANEOUS
    20  
 
       
10.1 Expenses
    20  
10.2 Notices
    20  
10.3 Severability
    23  
10.4 Governing Law; Waiver of Jury Trial
    23  
10.5 Arbitration Provision
    23  
10.6 Parties in Interest
    24  
10.7 Assignment of Agreement
    24  
10.8 Counterparts
    24  
10.9 Director and Officer Liability
    24  
10.10 Integration
    24  
10.11 Effect of Agreement
    24  
10.12 Amendment; Waiver
    25  
10.13 Survival of Representations and Warranties
    25  
 
       
ARTICLE XI GUARANTEE
    25  
 
       
11.1 Payment and Performance Guaranty
    25  
11.2 Guaranty Absolute
    25  
11.3 Waiver
    26  
11.4 Subrogation Waiver
    26  
11.5 Reinstatement
    26  
11.6 Continuing Guaranty
    26  
11.7 No Duty to Pursue Others
    26  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                Page  
ARTICLE XII INTERPRETATION
    27  
 
       
12.1 Interpretation
    27  
12.2 References, Gender, Number
    28  

 



--------------------------------------------------------------------------------



 



LLC INTEREST PURCHASE AGREEMENT
(East Tanks/Lovington)
     THIS LLC INTEREST PURCHASE AGREEMENT (this “Agreement”) dated as of
March 31, 2010, is made and entered into by and among Holly Corporation, a
Delaware corporation (“Holly”), Holly Refining & Marketing — Tulsa, LLC, a
Delaware limited liability company (“Holly Tulsa”), Lea Refining Company, a
Delaware corporation (“Lea,” and together with Holly Tulsa, the “Sellers”), HEP
Tulsa LLC, a Delaware limited liability company (“HEP Tulsa”), and HEP Refining,
L.L.C., a Delaware limited liability company (“HEP Refining,” and together with
HEP Tulsa, the “Buyers”). The above-named entities are sometimes referred to in
this Agreement each as a “Party” and collectively as the “Parties.”
     WHEREAS, (i) Holly Tulsa is the sole member of Holly Energy Storage — Tulsa
LLC, a Delaware limited liability company (“HEP Storage Tulsa”); and (ii) Lea is
the sole member of Holly Energy Storage — Lovington LLC, a Delaware limited
liability company (“HEP Storage Lovington” and, together with HEP Storage Tulsa,
the “Companies”);
     WHEREAS, (i) Holly Tulsa has transferred to HEP Storage Tulsa the
“Transferred Tulsa East Assets” (as such term is defined herein); and (ii) Lea
and Navajo (as such term is defined herein) have transferred to HEP Storage
Lovington the “Transferred Lovington Assets” (as such term is defined herein,
and together with the Transferred Tulsa East Assets, the “Assets”);
     WHEREAS, (i) HEP Tulsa wishes to purchase all of the issued and outstanding
membership interests of HEP Storage Tulsa (the “HEP Storage Tulsa Interests”)
from Holly Tulsa; and (ii) HEP Refining wishes to purchase all of the issued and
outstanding membership interests of HEP Storage Lovington (the “HEP Storage
Lovington Interests” and, together with the HEP Storage Tulsa Interests, the
“LLC Interests”) from Lea, and thereby indirectly acquire the Assets;
     WHEREAS, pursuant to a Lease Agreement dated August 1, 1990, by and between
Navajo Refining Company, LLC a Delaware limited liability company (“Navajo”) and
Lea (the “Navajo Lease”), Lea has leased to Navajo, among other things, certain
of the Transferred Lovington Assets, which Navajo Lease will be partially
terminated and amended with respect to the land underlying the Transferred
Lovington Assets (the “Navajo Partial Termination”);
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, (i) Holly Tulsa has entered into an amended and restated throughput
agreement with HEP Storage Tulsa and HEP Tulsa regarding its and its affiliates’
use of and tariffs payable with regard to the Transferred Tulsa East Assets (the
“Amended Tulsa East Throughput Agreement”) and (ii) Navajo has entered into a
throughput agreement with HEP Storage Lovington regarding its and its
affiliates’ use of and tariffs payable with regard to the Transferred Lovington
Assets (the “Lovington Throughput Agreement,” and together with the Amended
Tulsa East Throughput Agreement, the “Throughput Agreements”);
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement,

1



--------------------------------------------------------------------------------



 



Holly Tulsa, HEP Storage Tulsa and HEP Tulsa have entered into (i) an amended
Site Services Agreement regarding site services for the Transferred Tulsa East
Assets (the “Amended Site Services Agreement”), and (ii) an amended Lease and
Access Agreement regarding the land underlying the Transferred Tulsa East Assets
(the “Amended Tulsa East Lease and Access Agreement”);
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, Lea and HEP Storage Lovington have entered into a Lease and Access
Agreement regarding the land underlying the Transferred Lovington Assets (the
“Lovington Sublease and Access Agreement,” and together with the Amended Tulsa
East Lease and Access Agreement, the “Lease and Access Agreements”); and
     WHEREAS, the Parties wish to amend certain provisions of each of (i) the
Omnibus Agreement and (ii) the Pipeline Agreement (as each as defined below).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein and in the Amended Omnibus Agreement (as well as (i) the
execution and delivery of the Throughput Agreements, (ii) the execution and
delivery of the Amended Pipeline Agreement, (iii) the execution and delivery of
the Amended Site Services Agreement, and (iv) the execution and delivery of the
Lease and Access Agreements), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS
     1.1 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
     “Action” shall mean any claim, action, suit, investigation, inquiry,
proceeding, condemnation or audit by or before any court or other Governmental
Entity or any arbitration proceeding.
     “affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
fifty percent (50%) or more of the power to vote in the election of directors,
managers or persons performing similar functions, (ii) ownership of fifty
percent (50%) or more of the equity or equivalent interest in any person and
(iii) the ability to direct the business and affairs of any person by acting as
a general partner, manager or otherwise. Notwithstanding the foregoing, for
purposes of this Agreement, the Seller, on the one hand, and the Buyer, on the
other hand, shall not be considered affiliates of each other.

2



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning set forth in the preamble.
     “Amended Omnibus Agreement” shall have the meaning set forth in
Section 3.2(f).
     “Amended Pipeline Systems Operating Agreement” shall have the meaning set
forth in Section 3.2(e).
     “Ancillary Documents” means, collectively, the Buyer Ancillary Documents
and the Seller Ancillary Documents.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including, without limitation, all of the terms and
provisions of the common law of such Governmental Entity), as interpreted and
enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between any Seller, on the one hand, and any Buyer, on
the other hand, arising out of or relating to this Agreement or the alleged
breach hereof, or in any way relating to the subject matter of this Agreement
regardless of whether (a) allegedly extra-contractual in nature, (b) sounding in
contract, tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.
     “Assets” shall mean, collectively, the Transferred Tulsa East Assets and
the Transferred Lovington Assets.
     “business day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
     “Buyers” shall have the meaning set forth in the preamble.
     “Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyers, or their affiliates, at the Closing
pursuant to Section 3.3 hereof and each other document or Contract entered into
by the Buyers, or their affiliates, in connection with this Agreement or the
Closing.
     “Buyer Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Buyer Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of a Seller under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Buyer Indemnified Costs shall exclude any and all indirect,
consequential, punitive or exemplary damages (other than those that

3



--------------------------------------------------------------------------------



 



are a result of (x) a third-party claim for such indirect, consequential,
punitive or exemplary damages or (y) the gross negligence or willful misconduct
of a Seller).
     “Buyer Indemnified Parties” means each Buyer and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of each
Buyer, including, without limitation, the Partnership.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” shall have the meaning set forth in Section 10.5.
     “Closing” shall have the meaning set forth in Section 3.1.
     “Closing Date” shall have the meaning set forth in Section 3.1.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Companies” shall have the meaning set forth in the recitals.
     “Consents” means all notices to, authorizations, consents, Orders or
approvals of, or registrations, declarations or filings with, or expiration of
waiting periods imposed by, any Governmental Entity, and any notices to,
consents or approvals of any other third party, in each case that are required
by applicable Law or by Contract in order to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.
     “Contract” means any written or oral contract, agreement, indenture,
instrument, note, bond, loan, lease, mortgage, franchise, license agreement,
purchase order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
     “Effective Time” shall have the meaning set forth in Section 3.1.
     “Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.
     “Global CAA Consent Decree” means the judicial consent decree entered into
by Sinclair Tulsa Refining Co. in United States, et al. v. Sinclair Tulsa
Refining Co., No. 2:08-CV-00020-WFD, as the same has been subsequently modified.
     “Governmental Entity” means any Federal, state, local or foreign court or
governmental

4



--------------------------------------------------------------------------------



 



agency, authority or instrumentality or regulatory body.
     “HEP Refining” means HEP Refining, L.L.C., a Delaware limited liability
company.
     “HEP Storage Lovington” means Holly Energy Storage — Lovington LLC, a
Delaware limited liability company.
     “HEP Storage Tulsa” means Holly Energy Storage — Tulsa LLC, a Delaware
limited liability company.
     “HEP Tulsa” means HEP Tulsa LLC, a Delaware limited liability company.
     “Holly” means Holly Corporation, a Delaware corporation.
     “Holly Tulsa” has the meaning set forth in the preamble.
     “Indemnified Costs” means the Buyer Indemnified Costs and the Seller
Indemnified Costs, as applicable.
     “Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.
     “Indemnifying Party” has the meaning set forth in Section 9.2.
     “knowledge” and any variations thereof or words to the same effect shall
mean (i) with respect to the Sellers, actual knowledge after reasonable inquiry
of the following persons: David L. Lamp and George J. Damiris; and (ii) with
respect to the Buyers, actual knowledge after reasonable inquiry of the
following persons: David G. Blair and Mark Cunningham.
     “Laws” means all statutes, laws, rules, regulations, Orders, ordinances,
writs, injunctions, judgments and decrees of all Governmental Entities.
     “Lea” has the meaning set forth in the preamble.
     “Lease and Access Agreements” shall have the meaning set forth in the
recitals.
     “Lovington Conveyance” means, together, the Conveyance, Bill of Sale and
Assignment from Lea to HEP Storage Lovington, and the Conveyance, Bill of Sale
and Assignment from Navajo to HEP Storage Lovington, each dated March 31, 2010.
     “Lovington Lease and Access Agreement” shall have the meaning set forth in
the recitals.
     “Lovington Permits” shall have the meaning set forth in Section 4.13.
     “Lovington Purchase Price” shall have the meaning set forth in Section 2.4.
     “Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person

5



--------------------------------------------------------------------------------



 



that materially affects the business of such person or that materially impedes
the ability of any person to consummate the transactions contemplated hereby,
other than any change, circumstance, effect or condition in the refining or
pipelines industries generally (including any change in the prices of crude oil,
natural gas, natural gas liquids, feedstocks or refined products or other
hydrocarbon products, industry margins or any regulatory changes or changes in
Law) or in United States or global economic conditions or financial markets in
general. Any determination as to whether any change, circumstance, effect or
condition has a Material Adverse Effect shall be made only after taking into
account all effective insurance coverages and effective third-party
indemnifications with respect to such change, circumstance, effect or condition.
     “Navajo Lease” shall have the meaning set forth in the recitals.
     “Navajo Partial Termination” shall have the meaning set forth in the
recitals.
     “Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement entered into and effective as of December 1, 2009, by and among Holly,
Navajo, Holly Logistic Services, L.L.C., a Delaware limited liability company,
the Partnership, Holly Energy Partners-Operating, L.P., HEP Logistics GP,
L.L.C., a Delaware limited liability company and HEP Logistics Holdings, L.P., a
Delaware limited partnership, and the other Holly affiliates and Partnership
affiliates signatory thereto, and as amended and restated as of the Closing
Date.
     “Order” means any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity.
     “Partnership” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Party” and “Parties” shall have the meanings set forth in the preamble.
     “Payment Obligations” shall have the meanings set forth in Section 11.1.
     “Permits” shall have the meaning set forth in Section 4.13.
     “Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; (iii) with respect to the Transferred Lovington Assets, the
rights of the City of Lovington as master landlord under leases pursuant to
which Lea leases the land on which the Lovington refinery site is located; and
(iv) such other encumbrances, if any, which were not incurred in connection with
the borrowing of money or the advance of credit and which do not materially
detract from the value of or interfere with the present use, or any use
presently anticipated by the Seller, of the property subject thereto or affected
thereby, and including without limitation capital leases.
     “person” means any individual, firm, corporation, partnership, limited
liability company,

6



--------------------------------------------------------------------------------



 



trust, joint venture, Governmental Entity or other entity.
     “Pipeline Agreement” means that certain Pipeline Systems Operating
Agreement, effective as of December 1, 2009, by and among Navajo, Lea, Woods
Cross Refining Company, L.L.C., a Delaware limited liability company, Holly
Tulsa, and Holly Energy Partners — Operating, L.P., a Delaware limited
partnership, and as amended and restated as of the Closing Date.
     “Post Closing Consents” means (i) any consent, approval or permit of, or
filing with or notice to, any Governmental Entity, railroad company or public
utility which has issued or granted any permit, license, right of way, lease or
other authorizations permitting any part of any Pipeline to cross or be placed
on land owned or controlled by such Governmental Entity, railroad company or
public utility and (ii) any consent, approval or permit of, or filing with or
notice to, any Governmental Entity or other third party that, in the case of
both clauses (i) and (ii), is customarily obtained or made after closing in
connection with transactions similar in nature to the transactions contemplated
hereby.
     “Purchase Price” means, collectively, the Lovington Purchase Price and the
Tulsa East Purchase Price.
     “Respondent” shall have the meaning set forth in Section 10.5.
     “Sellers” shall have the meaning set forth in the preamble.
     “Seller Ancillary Documents” shall mean each agreement, document,
instrument or certificate to be delivered by the Sellers, or their affiliates,
at the Closing pursuant to Section 3.2 hereof and each other document or
Contract entered into by the Sellers, or their affiliates, in connection with
this Agreement or the Closing.
     “Seller Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyers under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Seller Indemnified Costs shall exclude any and all indirect,
consequential, punitive or exemplary damages (other than those that are a result
of (x) a third-party claim for such indirect, consequential, punitive or
exemplary damages or (y) the gross negligence or willful misconduct of Buyers).
     “Seller Indemnified Parties” means each Seller and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of each
Seller, including, without limitation, Holly.
     “third-party action” has the meaning set forth in Section 9.2.
     “Transferred Assets” means, collectively, the Transferred Lovington Assets
and the

7



--------------------------------------------------------------------------------



 



Transferred Tulsa East Assets.
     “Transferred Lovington Assets” shall have the meaning ascribed to such term
in the Lovington Conveyance.
     “Transferred Tulsa East Assets” shall have the meaning ascribed to such
term in the Tulsa East Conveyance.
     “Tulsa East Conveyance” means the Conveyance, Bill of Sale and Assignment
from Holly Tulsa to HEP Storage Tulsa dated march 31, 2010.
     “Tulsa East Lease and Access Agreement” shall have the meaning set forth in
the recitals.
     “Tulsa East Permits” shall have the meaning set forth in Section 4.13.
     “Tulsa East Purchase Price” shall have the meaning set forth in
Section 2.2(a).
ARTICLE II
TRANSFER OF LLC INTERESTS AND CONSIDERATION
     2.1 Transfer of HEP Storage Tulsa Interests. Subject to all of the terms
and conditions of this Agreement, Holly Tulsa hereby sells, assigns, transfers
and conveys to HEP Tulsa, and HEP Tulsa hereby purchases and acquires from Holly
Tulsa, the HEP Storage Tulsa Interests, free and clear of all Encumbrances.
     2.2 Tulsa East Consideration.
          (a) The aggregate consideration to be paid by HEP Tulsa for the HEP
Storage Tulsa Interests shall be Eighty-Eight Million, Six Hundred Thousand
Dollars ($88,600,000) (the “Tulsa East Purchase Price”).
          (b) The Tulsa East Purchase Price shall be paid to Holly Tulsa at the
Closing by wire transfer of immediately available funds to the accounts
specified by Sellers.
     2.3 Transfer of HEP Storage Lovington Interests. Subject to all of the
terms and conditions of this Agreement, Lea hereby sells, assigns, transfers and
conveys to HEP Refining, and HEP Refining hereby purchases and acquires from
Lea, the HEP Storage Lovington Interests, free and clear of all Encumbrances.
     2.4 Lovington Consideration.
          (a) The aggregate consideration to be paid by HEP Refining for the HEP
Storage Lovington Interests shall be Four Million, Four Hundred Thousand Dollars
($4,400,000) (the “Lovington Purchase Price” and, together with the Tulsa East
Purchase Price, the “Purchase Price”).

8



--------------------------------------------------------------------------------



 



          (b) The Lovington Purchase Price shall be paid to Lea at the Closing
by wire transfer of immediately available funds to the accounts specified by
Sellers.
ARTICLE III
CLOSING
     3.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 11:59 p.m., Dallas, Texas time, on the
Closing Date (the “Effective Time”).
     3.2 Deliveries by the Seller. At the Closing, the Sellers shall deliver, or
cause to be delivered, to the Buyers the following:
          (a) A counterpart to an assignment of the HEP Storage Tulsa Interests
to HEP Tulsa, duly executed by Holly Tulsa.
          (b) A counterpart to an assignment of the HEP Storage Lovington
Interests to HEP Refining, duly executed by Lea.
          (c) A counterpart of the Amended Tulsa East Throughput Agreement in
the form agreed between HEP Tulsa, HEP Storage Tulsa and Holly Tulsa.
          (d) A counterpart of the Lovington Throughput Agreement in the form
agreed between HEP Storage Lovington and Navajo.
          (e) A counterpart of an amendment to the Pipeline Agreement in the
form agreed between the Parties (the “Amended Pipeline Systems Operating
Agreement”), duly executed by Navajo, Lea, Woods Cross Refining Company, L.L.C.,
a Delaware limited liability company and Holly Tulsa.
          (f) A counterpart of an amendment to the Omnibus Agreement in the form
agreed between the Parties (the “Amended Omnibus Agreement”), duly executed by
Holly and each applicable subsidiary of Holly (excluding the Partnership, HEP
Logistics Holdings, L.P., Holly Logistic Services, L.L.C. and their
subsidiaries).
          (g) A counterpart of the Amended Site Services Agreement in the form
agreed between the Parties, duly executed by Holly Tulsa.
          (h) A counterpart of the Amended Tulsa East Lease and Access Agreement
in the form agreed between the Parties, duly executed by Holly Tulsa.
          (i) A counterpart of the Lovington Sublease and Access Agreement in
the form agreed between the Parties, duly executed by Lea.
          (j) Evidence in form and substance reasonably satisfactory to the
Buyers of the release and termination of all Encumbrances on the LLC Interests
and the Assets, other than

9



--------------------------------------------------------------------------------



 



Permitted Encumbrances, including the Navajo Partial Termination, in the form
agreed between the Parties, duly executed by Lea and Navajo.
          (k) Properly executed certificates, in the form prescribed by Treasury
regulations under Section 1445 of the Code, stating that neither Holly Tulsa nor
Lea is a “foreign person” within the meaning of Section 1445 of the Code.
     3.3 Deliveries by the Buyers. At the Closing (or such later date as may be
set forth below), the Buyers shall deliver, or cause to be delivered, to the
Sellers the following:
          (a) The Purchase Price.
          (b) A counterpart of the Amended Tulsa East Throughput Agreement in
the form agreed between the Parties, duly executed by HEP Tulsa and HEP Storage
Tulsa.
          (c) A counterpart of the Lovington Throughput Agreement in the form
agreed between HEP Storage Lovington and Navajo, duly executed by HEP Storage
Lovington.
          (d) A counterpart of the Amended Site Services Agreement in the form
agreed between the Parties, duly executed by HEP Tulsa and HEP Storage Tulsa.
          (e) A counterpart of the Amended Tulsa East Lease and Access Agreement
in the form agreed between Parties, duly executed by HEP Tulsa and HEP Storage
Tulsa.
          (f) A counterpart of the Lovington Sublease and Access Agreement in
the form agreed between Parties, duly executed by HEP Storage Lovington.
          (g) A counterpart of the Amended Omnibus Agreement, duly executed by
the Partnership, HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.,
and each applicable subsidiary of such entities.
          (h) A counterpart of the Amended Pipeline Systems Operating Agreement,
duly executed by Holly Energy Partners — Operating, L.P. and its Affiliates.
          (i) Simultaneous with the delivery of senior mortgages by Buyers as
required under their credit facility (but in no event later than thirty
(30) days following the Closing Date), the Buyers shall execute and deliver to
the Sellers the subordinate mortgages and deeds of trust, or such alternative
arrangements as are reasonably acceptable to the Buyers and the Sellers, each in
a form reasonably acceptable to the Buyers and to the Sellers.
     3.4 Prorations. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than sixty (60) calendar days
thereafter, the real, if any, and personal property taxes, water, gas,
electricity and other utilities, local business or other license fees to the
extent assigned and other similar periodic charges payable with respect to the
Transferred Assets shall be prorated among each Buyer and each Seller, effective
as of the Effective Time with the Sellers being responsible for amounts related
to the period prior to but excluding the Effective Time and the Buyers being
responsible for amounts related to the period at and after the Effective Time.
If the final property tax rate or final assessed value for the

10



--------------------------------------------------------------------------------



 



current tax year is not established by the Closing Date, the prorations shall be
made on the basis of the rate or assessed value in effect for the preceding tax
year and shall be adjusted when the exact amounts are determined. All such
prorations shall be based upon the most recent available assessed value
available prior to the Closing Date.
     3.5 Closing Costs; Transfer Taxes and Fees.
          (a) Allocation of Costs. The Buyers shall pay the cost of all sales,
transfer and use taxes arising out of the transfer of the LLC Interests pursuant
to this Agreement, and all costs and expenses (including recording fees and real
estate transfer taxes and real estate transfer stamps) incurred in connection
with obtaining or recording title to the Transferred Assets.
          (b) Reimbursement. If any Party pays any tax agreed to be borne by the
other Party under this Agreement, such other Party shall promptly reimburse the
paying Party for the amounts so paid. If any Party receives any tax refund or
credit applicable to a tax paid by another Party hereunder, the receiving Party
shall promptly pay such amounts to the Party entitled thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Sellers, jointly and severally, hereby represent and warrant to Buyers that
as of the date of this Agreement:
     4.1 Organization. Each Seller is an entity duly organized, validly existing
and in good standing under the Laws of its state of organization.
     4.2 Authorization. Each Seller has, respectively, full limited liability
company and corporate power and authority to execute, deliver, and perform this
Agreement and any Seller Ancillary Documents to which it is a party. The
execution, delivery, and performance by each Seller of this Agreement and the
Seller Ancillary Documents and the consummation by each Seller of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary limited liability company or corporate action of such Seller. This
Agreement has been duly executed and delivered by each Seller and constitutes,
and each such Seller Ancillary Document executed or to be executed by the
Sellers has been, or when executed will be, duly executed and delivered by each
Seller and constitutes, or when executed and delivered will constitute, a valid
and legally binding obligation of such Seller, enforceable against it in
accordance with their terms, except to the extent that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     4.3 Status of Companies.
          (a) Each Company is duly organized, validly existing and in good
standing under the laws of the State of Delaware and (i) has all requisite
limited liability company power

11



--------------------------------------------------------------------------------



 



and authority to own, operate, use or lease its properties and assets and to
carry on its business as it is now being conducted, and (ii) is duly qualified
to do business and is in good standing in each of the jurisdictions in which the
ownership, operation or leasing of its properties and assets and the conduct of
its business requires it to be so qualified, licensed or authorized, except, in
the case of clause (ii), where the failure to have such power and authority or
to be so qualified, licensed or authorized would not, individually or in the
aggregate, be reasonably likely to cause a Material Adverse Effect.
          (b) Neither Company, directly or indirectly, owns any interest in any
corporation, partnership, limited liability company, limited partnership, joint
venture or other business association or entity, foreign or domestic.
          (c) Each Company has made available to the Buyers a copy of the
certificate of formation and limited liability company agreement of such
Company, each copy being complete and correct and in full force and effect on
the date hereof, and no amendment or modification of such documents has been
filed, recorded or is pending or contemplated. Neither Company is in violation
of any provision of its certificate of formation or limited liability company
agreement.
     4.4 No Conflicts or Violations; No Consents or Approvals Required.
          (a) The execution, delivery and performance by each Seller of this
Agreement and the other Seller Ancillary Documents to which it is a party does
not, and the consummation of the transactions contemplated hereby and thereby
will not, (i) violate, conflict with, or result in any breach of any provision
of such Seller’s organizational documents or (i) subject to obtaining the
Consents or making the registrations, declarations or filings set forth in the
next sentence, violate in any material respect any applicable Law or material
contract binding upon such Seller. No Consent of any Governmental Entity or any
other person is required for any Seller in connection with the execution,
delivery and performance of this Agreement and the Seller Ancillary Documents to
which such Seller is a party or the consummation of the transactions
contemplated hereby or thereby, except for (i) the consent of the City of
Lovington with respect to the Lovington Sublease and Access Agreement, (ii) Post
Closing Consents, and (iii) as may be set forth in the Tulsa East Conveyance or
the Lovington Conveyance.
          (b) Except for the consent of the City of Lovington with respect to
the Lovington Sublease and Access Agreement, the consummation of the
transactions contemplated by this Agreement and the other Seller Ancillary
Documents will not, (i) violate, conflict with, or result in any breach of any
provision of either Company’s organizational documents or (ii) subject to
obtaining the Consents or making the registrations, declarations or filings set
forth in the next sentence, violate in any material respect any applicable Law
or material contract binding upon either Company. Except for (i) the consent of
the City of Lovington with respect to the Lovington Sublease and Access
Agreement, and (ii) as may be set forth in the Tulsa East Conveyance or the
Lovington Conveyance, no Consent of any Governmental Entity or any other person
is required for either Company in connection with the performance of this
Agreement and the Seller Ancillary Documents or the consummation of the
transactions contemplated hereby or thereby.

12



--------------------------------------------------------------------------------



 



     4.5 Absence of Litigation. There is no Action pending or, to the knowledge
of the Sellers, threatened against (i) any Company or any of the Assets, or
(ii) any Seller or any of its affiliates relating to the transactions
contemplated by this Agreement or the Ancillary Documents or the Assets or
which, if adversely determined, would reasonably be expected to materially
impair the ability of such Seller to perform its obligations and agreements
under this Agreement or the Seller Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.
     4.6 Title to LLC Interests; Capitalization.
          (a) Holly Tulsa is the record owner of and has good and valid title to
the HEP Storage Tulsa Interests, free and clear of all Encumbrances, and sole
and unrestricted voting power and power of disposition with respect to all of
the HEP Storage Tulsa Interests. Lea is the record owner of and has good and
valid title to the HEP Storage Lovington Interests, free and clear of all
Encumbrances, and sole and unrestricted voting power and power of disposition
with respect to all of the HEP Storage Lovington Interests. Except for any
claims arising under this Agreement and any other agreement entered into by the
Sellers in connection with this Agreement, the Sellers and their affiliates have
no claims of any kind against either Company, or any of their respective
officers, managers, directors or employees. The LLC Interests have been duly
authorized and validly issued in accordance with applicable Laws and the limited
liability company agreement of each Company and are fully paid (to the extent
required by the limited liability company agreement of such Company) and
nonassessable (except to the extent such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act).
          (b) There are no options or rights to purchase or acquire, or
agreements, arrangements, commitments or understandings relating to, any of the
LLC Interests or the Assets except pursuant to this Agreement and the Omnibus
Agreement. There are no (i) authorized or outstanding securities of or equity
interests in either Company of any kind other than the LLC Interests, (ii) there
are no outstanding options, warrants, subscriptions, puts, calls or other
rights, agreements, arrangements or commitments (preemptive, contingent or
otherwise) obligating Sellers or either Company to offer, issue, sell, redeem,
repurchase, otherwise acquire or transfer, pledge or encumber any securities of
equity interest in such Company; and (iii) there are no outstanding securities
or obligations of any kind of any of either Company that are convertible into or
exercisable or exchangeable for any equity interest in such Company.
          (c) Upon payment of the Tulsa East Purchase Price, HEP Tulsa will have
the entire record and beneficial ownership of the HEP Storage Tulsa Interests,
free and clear of all Encumbrances. Upon payment of the Lovington Purchase
Price, HEP Refining will have the entire record and beneficial ownership of the
HEP Storage Lovington Interests, free and clear of all Encumbrances.
     4.7 Title to Assets.
          (a) Except as expressly set forth herein, and subject to the terms,
exceptions and other provisions of the Tulsa East Conveyance, HEP Storage Tulsa
has good and indefeasible title to the Transferred Tulsa East Assets, free and
clear of all Encumbrances other

13



--------------------------------------------------------------------------------



 



than Permitted Encumbrances. Except as expressly set forth herein, and subject
to the terms, exceptions and other provisions of the Lovington Conveyance, HEP
Storage Lovington has good and indefeasible title to the Transferred Lovington
Assets, free and clear of all Encumbrances other than Permitted Encumbrances.
          (b) There has not been granted to any person, and no person possesses,
any right of first refusal to purchase any of the Assets, except pursuant to
this Agreement and the Omnibus Agreement.
     4.8 Condition of Assets. To the Sellers’ knowledge, the Assets are in good
operating condition and repair (normal wear and tear excepted), are free from
material defects (patent and latent), are suitable for the purposes for which
they are currently used and are not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs.
     4.9 No Undisclosed Liabilities. Neither Company has any indebtedness or
liability (whether absolute, accrued, contingent or otherwise) of any nature.
     4.10 No Employees. Neither company has, nor has either Company ever had,
any employees.
     4.11 Taxes. Each of the Companies is newly formed. There are no current
taxes due or owing with respect to either Company, and there have not been any
such taxes due or owing for the duration of the Companies’ existence.
     4.12 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Sellers who is entitled to receive from Buyers any fee or commission
in connection with the transactions contemplated by this Agreement.
     4.13 Permits. Subject to the terms, exceptions and other provisions of the
Tulsa East Conveyance, HEP Storage Tulsa owns or holds all permits, licenses,
variances, exemptions, Orders, franchises and approvals of all Governmental
Entities necessary for the lawful ownership and operation of the Transferred
Tulsa East Assets (the “Tulsa East Permits”). Subject to the terms, exceptions
and other provisions of the Lovington Conveyance, HEP Storage Lovington owns or
holds all permits, licenses, variances, exemptions, Orders, franchises and
approvals of all Governmental Entities necessary for the lawful ownership and
operation of the Transferred Lovington Assets (the “Lovington Permits” and,
together with the Tulsa East Permits, the “Permits”). Each Permit is in full
force and effect, and each Company, as applicable, is in compliance with all of
its obligations with respect thereto. To the knowledge of Sellers, no event has
occurred that causes, or upon the giving of notice or the lapse of time or
otherwise would cause, revocation or termination of any Permit.
     4.14 WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE AMENDED OMNIBUS AGREEMENT, THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT

14



--------------------------------------------------------------------------------



 



MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION
OF THE LLC INTERESTS OR THE ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS,
(II) THE INCOME TO BE DERIVED FROM THE LLC INTERESTS OR THE ASSETS, (III) THE
SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (IV) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR OPERATION
WITH ANY LAWS (INCLUDING WITHOUT LIMITATION ANY ZONING, ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS), OR (V) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE
EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS
AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE LLC
INTERESTS OR THE ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD
PARTY. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS
OR THE OMNIBUS AGREEMENT, EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE TRANSFER AND CONVEYANCE OF THE LLC
INTERESTS SHALL BE MADE IN AN “AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS.
THIS SECTION SHALL SURVIVE THE TRANSFER AND CONVEYANCE OF THE LLC INTERESTS OR
THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE LLC INTERESTS OR THE ASSETS
THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE,
EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS
AGREEMENT.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
     Buyers hereby jointly and severally represent and warrant to Sellers that
as of the date of this Agreement:
     5.1 Organization. Each Buyer is an entity duly organized, validly existing
and in good standing under the Laws of its state of organization.
     5.2 Authorization. Each Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to

15



--------------------------------------------------------------------------------



 



which it is a party. The execution, delivery, and performance by each Buyer of
this Agreement and the Buyer Ancillary Documents and the consummation by each
Buyer of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary liability company action of each Buyer. This
Agreement has been duly executed and delivered by each Buyer and constitutes,
and each such Buyer Ancillary Document executed or to be executed by Buyers has
been, or when executed will be, duly executed and delivered by such Buyer and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of such Buyer, enforceable against it in accordance with
their terms, except to the extent that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws affecting creditors’ rights and remedies
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.
     5.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by each Buyer of this Agreement and the
Buyer Ancillary Documents to which it is a party does not, and consummation of
the transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of such Buyer’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate any applicable
Law or material contract binding upon such Buyer. No Consent of any Governmental
Entity or any other person is required for any Buyer in connection with the
execution, delivery and performance of this Agreement and the other Buyer
Ancillary Documents to which such Buyer is a party or the consummation of the
transactions contemplated hereby and thereby.
     5.4 Absence of Litigation. There is no Action pending or, to the knowledge
of any Buyer, threatened against any Buyer or any of its affiliates relating to
the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of such Buyer to perform its obligations and agreements under
this Agreement or the Buyer Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.
     5.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Buyers who is entitled to receive from the Sellers any fee or
commission in connection with the transactions contemplated by this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF HOLLY
     Holly hereby represents and warrants to Buyers that as of the date of this
Agreement:
     6.1 Organization. Holly is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     6.2 Authorization. Holly has full corporate power and authority to execute,
deliver, and perform this Agreement and any Ancillary Documents to which it is a
party. The execution,

16



--------------------------------------------------------------------------------



 



delivery, and performance by Holly of this Agreement and the consummation by
Holly of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action of Holly. This Agreement has been
duly executed and delivered by Holly and constitutes, and each such Ancillary
Document executed or to be executed by Holly has been, or when executed will be,
duly executed and delivered by Holly and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of Holly,
enforceable against it in accordance with their terms, except to the extent that
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting creditors’ rights and remedies generally and (ii) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
     6.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by Holly of this Agreement and the Ancillary
Documents to which it is a party does not, and consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, or result
in any breach of any provisions of Holly’s organizational documents or
(ii) subject to obtaining the Consents or making the registrations, declarations
or filings set forth in the next sentence, violate any applicable Law or
material contract binding upon Holly. No Consent of any Governmental Entity or
any other person is required for Holly in connection with the execution,
delivery and performance of this Agreement and the other Ancillary Documents to
which Holly is a party or the consummation of the transactions contemplated
hereby and thereby.
     6.4 Absence of Litigation. There is no Action pending or, to the knowledge
of Holly, threatened against Holly or any of its affiliates relating to the
transactions contemplated by this Agreement or which, if adversely determined,
would reasonably be expected to materially impair the ability of Holly to
perform its obligations and agreements under this Agreement or the Ancillary
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby.
     6.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Holly who is entitled to receive from the Buyer any fee or commission
in connection with the transactions contemplated by this Agreement.
ARTICLE VII
COVENANTS
     7.1 Cooperation. The Sellers shall cooperate with the Buyers and the
Companies, and shall assist the Buyers and the Companies in identifying all
licenses, authorizations, permissions or Permits necessary to own and operate
the Assets from and after the Closing Date and, where permissible, transfer
existing Permits to the Buyers or the Companies, as the case may be, or, where
not permissible, assist the Buyers or the Companies, as applicable, in obtaining
new Permits at no cost, fee or liability to the Buyers or the Companies.

17



--------------------------------------------------------------------------------



 



     7.2 Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
     7.3 Post Closing Consents. With respect to any Consent not obtained by the
Seller on or before the Closing, the Sellers shall use commercially reasonable
efforts to obtain such Consent following the Closing. The Parties shall
reasonably cooperate with each other in obtaining such Consents and shall keep
each other reasonably informed of the status of and any developments with
respect to obtaining such Consents. The commercially reasonable costs of
obtaining such Consents shall be for the account of the Sellers.
ARTICLE VIII
ADDITIONAL AGREEMENTS
     8.1 Further Assurances. After the Closing, each Party shall take such
further actions, including obtaining consents to assignment from third parties,
and execute such further documents as may be necessary or reasonably requested
by the other Party in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Party with the intended benefits
of this Agreement and the Ancillary Documents.
ARTICLE IX
INDEMNIFICATION
     9.1 Indemnification of Buyers and Sellers. From and after the Closing and
subject to the provisions of this Article IX, (i) each Seller agrees to
indemnify and hold harmless the Buyer Indemnified Parties from and against any
and all Buyer Indemnified Costs and (ii) each Buyer agrees to indemnify and hold
harmless the Seller Indemnified Parties from and against any and all Seller
Indemnified Costs; provided, however, that the Buyer Indemnified Parties may
only seek indemnification under this Article IX (i) with respect to Claims
related to HEP Storage Tulsa or the Transferred Tulsa East Assets, from Holly
Tulsa (and Holly pursuant to Article XI), and (ii) with respect to Claims
related to HEP Storage Lovington or the Transferred Lovington Assets, from Lea
(and Holly pursuant to Article XI).
     9.2 Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Sellers or Buyers, as applicable (the “Indemnifying Party”),
of the commencement or assertion of any action, proceeding, demand, or claim by
a third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article IX
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The

18



--------------------------------------------------------------------------------



 



Indemnifying Party shall have the right to assume control of the defense of,
settle, or otherwise dispose of such third-party action on such terms as it
deems appropriate; provided, however, that:
          (a) The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
          (b) The Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
          (c) The Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Party
of a release from all liability in respect of such third-party action; and
          (d) The Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The parties hereto shall extend reasonable cooperation in connection with the
defense of any third-party action pursuant to this Article IX and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
     9.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 9.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which

19



--------------------------------------------------------------------------------



 



such Indemnified Party claims are subject to indemnification under the terms
hereof. Subject to the limitations set forth in Section 9.4(a), the failure of
the Indemnified Party to exercise promptness in such notification shall not
amount to a waiver of such claim unless the resulting delay materially
prejudices the position of the Indemnifying Party with respect to such claim.
     9.4 Limitations. The following provisions of this Section 9.4 shall limit
the indemnification obligations hereunder:
          (a) Limitation as to Time. The Indemnifying Party shall not be liable
for any Indemnified Costs pursuant to this Article IX unless a written claim for
indemnification in accordance with Section 9.2 or Section 9.3 is given by the
Indemnified Party to the Indemnifying Party with respect thereto on or before
5:00 p.m., Dallas, Texas time, on the second anniversary of the Closing Date.
          (b) Sole and Exclusive Remedy. Each Party acknowledges and agrees
that, after the Closing Date, notwithstanding any other provision of this
Agreement to the contrary, the Buyers’ and the other Buyer Indemnified Parties’
and the Sellers’ and the other Seller Indemnified Parties’ sole and exclusive
remedy with respect to the Indemnified Costs shall be in accordance with, and
limited by, the provisions set forth in this Article IX. The Parties further
acknowledge and agree that the foregoing is not the remedy for and does not
limit the Parties’ remedies for matters covered by the indemnification
provisions contained in the Omnibus Agreement or the Throughput Agreements, the
Amended Site Services Agreement or the Lease and Access Agreements.
     9.5 Tax Related Adjustments. Sellers and Buyers agree that any payment of
Indemnified Costs made hereunder will be treated by the parties on their tax
returns as an adjustment to the Purchase Price.
     9.6 Acknowledgement of Environmental Indemnity. The Parties hereto
acknowledge the environmental indemnification provided between certain of the
Parties with respect to the Transferred Tulsa East Assets that is contained in
the Amended Tulsa East Throughput Agreement.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense.
     10.2 Notices.
          (a) Any notice or other communication given under this Agreement shall
be in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly

20



--------------------------------------------------------------------------------



 



given (x) if received, on the date of the delivery, with a receipt for delivery,
(y) if refused, on the date of the refused delivery, with a receipt for refusal,
or (z) with respect to email transmissions, on the date the recipient confirms
receipt. Notices or other communications shall be directed to the following
addresses:
Notices to Holly Tulsa:
Holly Refining & Marketing — Tulsa, LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Holly Refining & Marketing — Tulsa, LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
Notices to HEP Tulsa:
HEP Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HEP Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
Notices to Holly:
Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com

21



--------------------------------------------------------------------------------



 



with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
Notices to Lea:
Lea Refining Company
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Lea Refining Company
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
Notices to HEP Refining:
HEP Refining, L.L.C.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HEP Refining, L.L.C.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
          (b) Either Party may at any time change its address for service from
time to time by giving notice to the other Party in accordance with this
Section 10.2.

22



--------------------------------------------------------------------------------



 



     10.3 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     10.4 Governing Law; Waiver of Jury Trial. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     10.5 Arbitration Provision. Any and all Arbitrable Disputes must be
resolved through the use of binding arbitration using three arbitrators, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code). If there is any inconsistency between this Section 10.5 and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 10.5 will control the rights and obligations of the Parties. Arbitration
must be initiated within the time limits set forth in this Agreement, or if no
such limits apply, then within a reasonable time or the time period allowed by
the applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the thirty (30)-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two (2) arbitrators so chosen shall select a third
arbitrator within thirty (30) days after the second arbitrator has been
appointed. The Claimant will pay the compensation and expenses of the arbitrator
named by it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half (1/2) of the compensation and expenses of the third
arbitrator. All arbitrators must (i) be neutral parties who have never been
officers, directors or employees of any Seller, Buyer or any of their Affiliates
and (ii) have not less than seven (7) years experience in the petroleum
transportation industry. The hearing will be conducted in Dallas, Texas and
commence within thirty (30) days after the selection of the third arbitrator.
Sellers, Buyers and the arbitrators shall proceed diligently and in good faith
in order that the award may be made as promptly as possible. Except as provided
in the Federal Arbitration Act, the decision of the arbitrators will be binding
on and non-appealable by the Parties hereto. The arbitrators shall have no right
to grant or award indirect, consequential, punitive or exemplary damages of any
kind. The Arbitrable Disputes may be arbitrated in a common proceeding along

23



--------------------------------------------------------------------------------



 



with disputes under other agreements between Sellers, Buyers or their Affiliates
to the extent that the issues raised in such disputes are related. Without the
written consent of the Parties, no unrelated disputes or third party disputes
may be joined to an arbitration pursuant to this Agreement.
     10.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
     10.7 Assignment of Agreement. At any time, the Parties may make a
collateral assignment of their rights under this Agreement to any of their bona
fide lenders or debt holders, or a trustee or a representative for any of them,
and the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Party that any such collateral assignment has been foreclosed upon, such
non-assigning Party shall be entitled to deal exclusively with either or both of
the Buyers or either or both of the Sellers, as the case may be, as to any
matters arising under this Agreement, the Ancillary Documents or the Omnibus
Agreement (other than for delivery of notices required by any such collateral
assignment). Except as otherwise provided in this Section 10.7, neither this
Agreement nor any of the rights, interests, or obligations hereunder may be
assigned by any Party without the prior written consent of the other Party
hereto.
     10.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.9 Director and Officer Liability. The directors, managers, officers,
partners and stockholders of the Buyer, the Seller and their respective
affiliates shall not have any personal liability or obligation arising under
this Agreement (including any claims that another party may assert) other than
as an assignee of this Agreement or pursuant to a written guarantee.
     10.10 Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
     10.11 Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Omnibus Agreement, the terms and provisions of the Omnibus
Agreement shall control.

24



--------------------------------------------------------------------------------



 



     10.12 Amendment; Waiver. This Agreement may be amended only in a writing
signed by all parties hereto. Any waiver of rights hereunder must be set forth
in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
     10.13 Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Dallas, Texas time, on the anniversary of the Closing Date, except that
the representations and warranties contained in Sections 4.1 (Organization), 4.2
(Authorization), 4.6 (Title to LLC Interests; Capitalization), 4.7 (Title to
Assets), 4.14 (Waivers and Disclaimers), 5.1 (Organization) and 5.2
(Authorization) shall survive until the expiration of the applicable statute of
limitations; provided, however, that any representation and warranty that is the
subject of a claim for indemnification hereunder which claim was timely made
pursuant to Section 9.4(a) shall survive with respect to such claim until such
claim is finally paid or adjudicated.
ARTICLE XI
GUARANTEE
     11.1 Payment and Performance Guaranty. Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to each
Buyer the punctual and complete payment in full when due of all Buyer
Indemnified Costs by the Indemnifying Party under the Agreement (collectively,
the “Payment Obligations”). Holly agrees that each Buyer shall be entitled to
enforce directly against Holly any of the Payment Obligations.
     11.2 Guaranty Absolute. Holly hereby guarantees that the Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of Holly under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of Holly under this Agreement shall be absolute, unconditional,
present, continuing and irrevocable irrespective of:
          (a) any assignment or other transfer of the Agreement or any of the
rights thereunder of any Buyer;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the
Agreement;
          (c) any acceptance by any Buyer of partial payment or performance from
the Indemnifying Party;
          (d) any bankruptcy, insolvency, reorganization, arrangement,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Indemnifying Party, or any action taken with respect to the
Agreements by any trustee or receiver, or by any court, in any such proceeding;

25



--------------------------------------------------------------------------------



 



          (e) any absence of any notice to, or knowledge of, Holly, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (a) through (d); or
          (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Payment
Obligations or otherwise.
     11.3 Waiver. Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Payment Obligations and any requirement for any Buyer to protect,
secure, perfect or insure any security interest or lien or any property subject
thereto or exhaust any right or take any action against the Indemnifying Party,
any other entity or any collateral.
     11.4 Subrogation Waiver. Holly agrees that it shall not have any rights
(direct or indirect) of subrogation, contribution, reimbursement,
indemnification or other rights of payment or recovery from the Indemnifying
Party for any payments made by Holly under this Article XI until all Payment
Obligations have been indefeasibly paid, and Holly hereby irrevocably waives and
releases, absolutely and unconditionally, any such rights of subrogation,
contribution, reimbursement, indemnification and other rights of payment or
recovery it may now have or hereafter acquire against the Indemnifying Party
until all Payment Obligations have been indefeasibly paid.
     11.5 Reinstatement. The obligations of Holly under this Article XI shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Payment Obligations is rescinded or must
otherwise be returned to the Indemnifying Party or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of the Indemnifying Party or such other entity, or for any other
reason, all as though such payment had not been made.
     11.6 Continuing Guaranty. This Article XI is a continuing guaranty and
shall (i) remain in full force and effect until the first to occur of the
indefeasible payment in full of all of the Payment Obligations, (ii) be binding
upon Holly, its successors and assigns and (iii) inure to the benefit of and be
enforceable by each Buyer and its successors, transferees and assigns.
     11.7 No Duty to Pursue Others. It shall not be necessary for any Buyer (and
Holly hereby waives any rights which Holly may have to require Buyer), in order
to enforce such payment by Holly, first to (i) institute suit or exhaust its
remedies against the Indemnifying Party or others liable on the Payment
Obligations or any other person, (ii) enforce such Buyer’s rights against any
other guarantors of the Payment Obligations, (iii) join the Indemnifying Party
or any others liable on the Payment Obligations in any action seeking to enforce
this Article XI, (iv) exhaust any remedies available to such Buyer against any
security which shall ever have

26



--------------------------------------------------------------------------------



 



been given to secure the Payment Obligations, or (v) resort to any other means
of obtaining payment of the Payment Obligations.
ARTICLE XII
INTERPRETATION
     12.1 Interpretation. It is expressly agreed that this Agreement shall not
be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:
          (a) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
          (b) the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;
          (c) a defined term has its defined meaning throughout this Agreement
and each Exhibit, Annex or Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (d) each Exhibit, Annex and Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Exhibit, Annex or Schedule, the provisions of the
main body of this Agreement shall prevail;
          (e) the term “cost” includes expense and the term “expense” includes
cost;
          (f) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;
          (g) any reference to a statute, regulation or Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
          (h) currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;
          (i) unless the context otherwise requires, all references to time
shall mean time in Dallas, Texas;
          (j) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; and
          (k) if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).

27



--------------------------------------------------------------------------------



 



     12.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly requires otherwise, the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Article, Section, subsection, clause or other subdivision hereof. Cross
references in this Agreement to a subsection or a clause within a Section may be
made by reference to the number or other subdivision reference of such
subsection or clause preceded by the word “Section.” Whenever the context
requires, the words used herein shall include the masculine, feminine and neuter
gender, and the singular and the plural.
[Signature Pages to LLC Interest Purchase Agreement (Tulsa/Lovington) Follow.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

            HOLLY:

HOLLY CORPORATION
      By:   /s/ David L. Lamp         Name:   David L. Lamp        Title:  
President        SELLERS:

HOLLY REFINING & MARKETING — TULSA, LLC
      By:   /s/ David L. Lamp         Name:   David L. Lamp        Title:  
President        LEA REFINING COMPANY
      By:   /s/ David L. Lamp         Name:   David L. Lamp        Title:   Vice
President     

[Signature Pages to LLC Interest Purchase Agreement (Tulsa/Lovington)]

 



--------------------------------------------------------------------------------



 



            BUYERS:

HEP TULSA LLC
      By:   /s/ David G. Blair         Name:   David G. Blair        Title:  
Senior Vice President        HEP REFINING, L.L.C.
      By:   Holly Energy Partners — Operating, L.P.,         its Sole Member   

            By:   /s/ David G. Blair         Name:   David G. Blair       
Title:   Senior Vice President     

[Signature Pages to LLC Interest Purchase Agreement (Tulsa/Lovington)]

 